Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks made by applicant filed on 8/26/22.

	Response to Amendment
3.	This office action is in response to Amendment filed on 8/26/22.
Claim 1 canceled.
Claims 2-21 are pending.

Allowable Subject Matter
4.	Claims 2-21 are allowed.
5.	Claims 2-21 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with a method and an apparatus comprising generating a first sense signal based at least in part on coupling a storage element of a memory cell of a memory array with a digit line of the memory array, wherein the first sense signal comprises a recoil portion associated with the memory cell; generating a second sense signal based at least in part on generating the first sense signal, wherein generating the second sense signal cancels the recoil portion associated with the memory cell; and determining a logic state stored by the memory cell based at least in part on generating the second sense signal. 
	Prior art does not discloses an apparatus, comprising a memory array comprising a plurality of memory cells; an amplifier component; and a sense component, the apparatus configured to: generate, at the amplifier component, a first sense signal based at least in part on coupling a memory cell of the memory array with a digit line of the memory array, wherein the first sense signal comprises a recoil portion associated with the memory cell; generate, at the amplifier component, a second sense signal based at least in part on generating the first sense signal, wherein generating the second sense signal cancels the recoil portion associated with the memory cell; and determine, at the sense component, a logic state stored by the memory cell based at least in part on coupling the amplifier component with the sense component after generating the second sense signal.  
	Prior art also does not disclose an apparatus comprising a memory array; and
circuitry operable to generate a first sense signal based at least in part on coupling a storage element of a memory cell of the memory array with a digit line of the memory array and applying a non-zero bias across the storage element of the memory cell;
generate a second sense signal based at least in part on equalizing a bias across the storage element of the memory cell after generating the first sense signal; and
determine a logic state stored by the memory cell based at least in part on generating the second sense signal.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNIE C YOHA/Primary Examiner, Art Unit 2825